DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 Response to Amendment
The amendment filed 06/07/2022 has been entered. Claims 1-6 and 8-19 are currently pending in the instant application. Applicant has canceled claims 7, and claim 20 remains canceled. Applicant’s amendments have overcome the112(b) rejection previously set forth in the Final Office Action mailed 12/07/2021. 
Response to Arguments
Applicant’s arguments, see pages 6-16, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of upon further consideration of Applicant’s arguments.
	Regarding the teaching of a laparoscope…
	Applicant argues that although paragraph [0260] of previously applied reference Ouyang (US2012/0289858) states that “according to some embodiments the techniques described herein can be used for other types of direct optical visualization of the human body including for example…laparoscopy”, Ouyang does not teach a laparoscope because only the techniques can be used for laparoscopy. The Examiner notes that Ouyang (WO 2016130844 A1) is now being used to teach the limitations seen in claim 1. Ouyang states in paragraph [0404] that “the subject devices and methods find use in many applications, such as… laparoscopy”, showing that Ouyang does teach a laparoscope.
	Regarding the combination of references and rationales…
	Applicant argues that one skilled in the art could not have combined Ouyang(858), Nir, Wood, and Voegele because the combination fails to teach several elements of the present invention. Applicant argues that the reasons of why the claimed invention would have been obvious was not articulated clearly in the Office Action, and that the Office Action fails to present any type of rationale.
	The examiner respectfully disagrees. Clear rationales were articulated in every combination in the Final Office Action dated 12/07/2021 (see paragraph #’s 11, 15, 22, 24, 30, 36, 39, 43, 45, and 49). In addition, rationales of the motivation to combine are clearly articulated in the current Office action below (see current 103 rejection below for more details). The examiner also notes that the references Ouyang (WO 2016130844 A1), Nir, Wood, Voegele, and Frerck are all directed towards a laparoscope.
	Regarding the features of the invention…
	Applicant argues that previously applied reference Ouyang(858) does not teach features of the invention. However, none of the features that Applicant lists are present in any of the claims. The Examiner notes that it is improper to import claim limitations from the specification (See MPEP 2111.01 (II)).
	Applicant argues that laparoscopy requires an air-tight seal, so a body can be pumped with air. The examiner notes that none of the claims or the specification recite “an air-tight seal so a body can be pumped with air”. Applicant argues that Ouyang(858) does not teach how a device is made suitable for a specialized surgical method. The examiner notes that none of the claims or the specification recite “a specialized surgical method”. 
	Applicant argues that the claim elements of Claim 1 of the present invention requires a "laparoscope for a medical procedure for use inside a trocar or with a trocar tip to enable an opening to be created in a patient”. The examiner respectfully disagrees, as there is no recitation of a “laparoscope for a medical procedure for use inside a trocar or with a trocar tip to enable an opening to be created in a patient” in claim 1. Applicant argues that Ouyang(858) could not be used for laparoscopy because of the bend in the tip and because the medical instrument of Ouyang is not air tight. The examiner notes that the requirement of having no bend in the tip is not recited in any in Applicant’s specification or claims. 
	Applicant argues that previously applied reference Ouyang(858) does not teach “a limb extending therebetween to define a longitudinal axis” because the tip is bent. Applicant also argues that Ouyang(848) does not teach “the camera is positioned on said longitudinal axis”. The examiner notes that Ouyang (WO 2016130844 A1) now teaches the limitations in claim 1. Fig. 8A shows a laparoscopic device having “a limb extending therebetween to define a longitudinal axis”(110) and wherein “the camera is positioned on said longitudinal axis”(124). Therefore, Ouyang (WO 2016130844 A1) does teach all of the limitations seen in claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sheath” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites “a proximal end”. The examiner believes “the proximal end” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang").
Regarding claim 1, Ouyang discloses in Fig. 8A of a laparoscope independently operable and a stand-alone device (Fig. 8A- portable diagnostic imaging system 100; [0404]- The subject devices and methods find use in many applications, such as… laparoscopy), the laparoscope comprising: 
	a body (Fig. 8A- portable diagnostic imaging system 100) having a distal end for locating in a patient (Fig. 8A-distal tip 120) and a proximal end for handling the laparoscope outside the patient (Fig. 8A-hand piece 165 and 160), and a limb extending therebetween to define a longitudinal axis (Fig. 8A-elongated tubular structure 110), and wherein the limb has a uniform circular cross-section along its length (Fig. 8A-elongated tubular structure 110); 
	a camera (Fig. 8D-camera 124; see [0225]) and a light source (Fig. 8D-illuminator 126; see [0225]), located adjacent the distal end (Fig. 8D; [0225]- an illuminator 126 is arranged within the probe piece so as to provide lighting at the distal tip 120), wherein the camera is positioned on said longitudinal axis ([0225]- Within the distal tip 120 of the probe piece…is…a CMOS visualization sensor (referred to herein as a camera) 124); 
	an operable interface having a display (Fig. 8A-monitor 130), located adjacent the proximal end (Fig. 8A), for operating the camera and/or light source (see [0223]-switches for image capture and data transfer and control 145; the examiner deems the operable interface for operating the light source as an optional limitation due to the recitation of “and/or” and therefore not required by the device of Ouyang); and 
	a processor and data storage located in the body and operable to provide an interface for managing the camera, light source and recording images ([0161]- Systems of the invention further include an extra-corporeal control unit operatively coupled to the proximal end of the elongated member... Extra-corporeal control units may include…data processors, e.g., in the form of computers, data storage devices), and although the embodiment of Fig. 8A of Ouyang does not expressly teach wherein the camera is arranged to provide a view off-axis, the embodiment of Fig. 9A of Ouyang does teach wherein the camera is arranged to provide a view off-axis ([0238]- The camera and lighting module as described allow viewing off-axis, and therefore make up an off-axis viewing module).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera of the embodiment of Fig. 8A of Ouyang so that it provides a view off-axis, as taught by the embodiment of Fig. 9A of Ouyang. It would have been advantageous to make the combination in order to allow viewing off-axis ([0238] of Ouyang).
The modified device of the embodiment of Fig. 8A of Ouyang, as modified by the embodiment of Fig. 9A of Ouyang will hereinafter be referred to as modified Ouyang.
Regarding claim 2, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the camera is positioned on an axis, defined by the body extending between the proximal and distal ends, and is maneuverable for enabling an area around the distal end to be viewed ([0233]- One example of what a switch 145 may control is image capture from the camera; [0235]- These connectors 199 may serve a variety of functions, including for the control of …the camera 122).
Regarding claim 3, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein a lens is provided adjacent the distal end, the lens arranged to cooperate optically with the camera of laparoscope to optimize image quality and/or the range of visibility ([0225]- Within the distal tip 120 of the probe piece, as shown in FIGS. 8D and 8E, is a lens 122, such as a prism lens, or a flat lens).
Regarding claim 4, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 8A of Ouyang does not expressly teach wherein the light source is positioned offset from the axis defined by the body extending between the proximal and distal ends, the embodiment of Fig. 9A of Ouyang does teach wherein the light source is positioned offset from the axis defined by the body extending between the proximal and distal ends (Fig. 9A - integrated illuminator 128).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source of modified Ouyang so that it is positioned offset from the axis defined by the body extending between the proximal and distal ends, as taught by the embodiment of Fig. 9A of Ouyang. It would have been advantageous to make the combination in order to allow viewing off-axis ([0238] of Ouyang).
Regarding claim 6, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the light source is maneuverable for directing emitted light towards a center of the field of view of the camera ([0233]- a switch may be used for is to control the illumination within the present invention).
Regarding claim 8, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses wherein the operable interface has a plurality of control buttons (Fig. 8C; [0233]- there is a plurality of means for the switches to control, and the number of controls on embodiments of this invention will be relative to such needs).
Regarding claim 13, modified Ouyang teaches the laparoscope according to claim 1, and Ouyang further discloses having a communication module configured to wirelessly transmit images and/or data to a remote monitor and/or server ([0145] - wireless communication protocols may be employed, e.g., where the imaging sensor is operatively coupled to a wireless data transmitter, which may be positioned at the distal end of the elongated member; [0395-] the methods include visualizing the internal target tissue via a remote monitor).
Regarding claim 14, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses having a communication module configured to enable remote wireless configuration of at least one of the camera, light source, or data ([0145] - wireless communication protocols may be employed, e.g., where the imaging sensor is operatively coupled to a wireless data transmitter, which may be positioned at the distal end of the elongated member; [0395-] the methods include visualizing the internal target tissue via a remote monitor).
Regarding claim 16, modified Ouyang teaches the laparoscope according to claim 1, wherein the laparoscope is independently operable and a stand-alone device (Fig. 8A- portable diagnostic imaging device 100).
Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in further view of  U.S. Publication No. 2016/0345802 to Nir et al. (hereinafter “Nir”).
Regarding claim 5, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses at least one light source is configured on the surface of the one or more limbs at the distal end to indirectly illuminate a subject to be viewed by the camera such that a field of view of the camera can be illuminated, at least in part, by incident light (Fig. 8A - lighting 126), but Ouyang does not expressly teach wherein a plurality of light sources are configured on one or more limbs.
However, Nir teaches of an analogous laparoscopic device wherein a plurality of light sources are configured on one or more limbs ([0147]- with a plurality of light sources, all of the light sources are comprised in a light source holder).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the limb of modified Ouyang to include a plurality of light sources, as taught by Nir. It would have been advantageous to make the combination in order to ensure that the surgical field is properly illuminated at all times ([0147]- ensuring that the surgical field is properly illuminated at all times).
Regarding claim 9, modified Ouyang teaches he claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein a plurality of cameras are provided.
However, Nir teaches of an analogous laparoscopic device wherein a plurality of cameras are provided ([0143] - any of the embodiments described herein can comprise one or a plurality of cameras).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a plurality of cameras, as seen above in the teachings of Nir.  It would have been advantageous to make the combination in order to combine the images to form a unitary two dimensional display, a unitary three dimensional display or to provide a stereoscopic display ([0144] of Nir).
Regarding claim 10, modified Ouyang the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the processor is configured to move the field of view of the camera in response to operation of the interface.
However, Nir teaches of an analogous laparoscopic device wherein the processor is configured to move the field of view of the camera (see [0138] - Said digital maneuvering is provided by means of an image processing means that processes the image to provide change in the field of view) in response to operation of the interface (see [0047] - said maneuvering of said field of view is commanded by… typing on a keyboard).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of modified Ouyang so that it is configured to move the field of view of the camera in response to operation of the interface, as taught by Nir. It would have been advantageous to make the combination in order to provide change in the field of view ([0138] of Nir).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2013/0128223 to Wood et al. (hereinafter "Wood").
Regarding claim 11, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the processor is configured to adjust at least one of a focus, a depth of field, or an image parameter.
However, Wood teaches of an analogous laparoscopic device wherein the processor is configured to adjust at least one of a focus, a depth of field or an image parameter ([0095] - The processor 42 detects the image state of focus and drives voltage to the liquid lens 18 to obtain the sharpest image).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a processor able to adjust a focus, as seen above in the teachings of Wood. It would have been advantageous to make the combination in order to reduce, to a certain extent, shaking or jitter effects during image capture, to significantly minimize the incidence of jitter ([0095] of Wood).
Regarding claim 12, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach wherein the camera and the light source are adapted to see in low-light conditions. 
However, Wood teaches of an analogous laparoscopic device wherein the camera and the light source are adapted to see in low-light conditions ([0104] - For example and under low light conditions, it may be preferable to increase an amount of brightness captured by the imager 20).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the camera and light source are adapted to see in low-light conditions, as seen above in the teachings of Wood.  It would have been advantageous to make the combination in order to transmit the capture image under low light condition ([0104] of Wood).
Claims 15 and 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2005/0077688 to Voegele et al. (hereinafter “Voegele”).
Regarding claim 15, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, and Ouyang further discloses the laparoscope is adapted to provide an opening in a body ([0101]-The systems of the invention are minimally invasive, such that they may be introduced to an internal target site of a patient), and although Ouyang discloses the use of a trocar ([0126]-Positioning the distal end in viewing device in relation to the desired target tissue may be accomplished using any convenient approach, including through use of an access device, such as a cannula or retractor tube, which may or may not be fitted with a trocar), Ouyang does not expressly teach wherein the distal end has a trocar tip.
However, Voegele teaches of an analogous laparoscopic device wherein the distal end has a trocar tip and the laparoscope is adapted to provide an opening in a body (Fig. 4 - trocar obturator 14 & tube 162).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include the distal end having a trocar tip, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele).
Regarding claim 18, modified Ouyang teaches the claimed invention as discussed above concerning claim 1, but Ouyang does not expressly teach a case configured to enclose a laparoscope according to claim 1 for laparoscopic use, said case comprising: 
a distal end having a trocar tip and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein.
49.	However, Voegele teaches of an analogous laparoscopic device including a case (Fig. 4 - trocar cannula 12), said case comprising: 
a distal end having a trocar tip (Fig. 1 - distal end portion 20) and 
a proximal end having a sealable opening at the proximal end for receiving and sealing a laparoscope therein (Fig. 4 – seal assembly).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang to include a case, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Regarding claim 19, modified Ouyang, as modified by Voegele, teaches the claimed invention as discussed above concerning claim 18, but Ouyang does not expressly teach wherein the distal end of the case is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source therein and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope.
However, Voegele teaches of an analogous laparoscopic device including a case wherein the distal end of the case is configured to receive the distal end of the laparoscope and cooperate with the camera and the light source therein and a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 4- housing 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ouyang, as modified by Voegele, to include a case wherein distal end of the case is configured to receive the distal end of the laparoscope, as seen in the teachings above of Voegele. It would have been advantageous to make the combination in order to serve as an access way to the body cavity ([0005] of Voegele) and preclude the passage of fluids through the trocar housing ([0044] of Voegele).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016130844 A1 to Ouyang et al. (hereinafter "Ouyang") in further view of U.S. Publication No. 2015/0289751 to Frerck et al. (hereinafter “Frerck”).
Regarding claim 17, modified Ouyang teaches a sheath (Fig. 11C- sheath (or bag), 400 or 404) configured to enclose a laparoscope according to claim 1 (Fig. 11C), said sheath comprising: a proximal end configured to enable a user to view and/or operate the interface of the laparoscope (Fig. 11C-opening 440), but Ouyang does not expressly teach said sheath comprising: a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source.
However, Frerck teaches of an analogous laparoscopic device including said sheath comprising: a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source (Fig. 5A- laparoscope cover 500; see [0066]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Ouyang to include a distal end configured to receive the distal end of the laparoscope and cooperate with the camera and the light source, as taught by Frerck. It would have been advantageous to make the combination in order to provide a sterile barrier to at least the distal end ([0066] of Frerck).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795